Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 18 recites:
A clinical diagnostic analyzer for analyzing at least one specimen in a clinical diagnostic process, comprising: a processor; a user interface device in communication the user interface accepts input from a user and wherein the display presents information to a user; and wherein upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, the clinical diagnostic analyzer generates a notification and the processor executes steps of: spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable; analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation; identifying specimens to be re-evaluated based on the analyzing step; generating a report of identified specimens; and re-evaluating the identified specimens after the out-of-control condition is resolved.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and .  
For example, steps of “analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation” are treated by the Examiner as belonging to mathematical concept grouping, the steps of “upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable, and identifying specimens to be re-evaluated based on the analyzing step” are treated as belonging to mental process grouping, and the steps of “the user interface accepts input from a user and wherein the display presents information to a user; upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens;  and re-evaluating the identified specimens after the out-of-control condition is resolved” are treated belonging to organizing human activity grouping. 
Similar limitations comprise the abstract idea of Claim 26.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 18: clinical diagnostic analyzer for analyzing at least one specimen in a clinical diagnostic process, comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor; the clinical diagnostic analyzer generates a notification; generating a report of identified specimens;
In Claim 26: a clinical diagnostic processor, comprising: providing a clinical diagnostic processor comprising a processor; a user interface device in communication with the processor; and a display in communication with the processor; generating a notification; generating a report of identified specimens.
With regards to Claim 18 (and similarly, to Claim 26), the additional element in the preamble of “A clinical diagnostic analyzer for analyzing at least one specimen in a 
The generically-recited steps of “the clinical diagnostic analyzer generates a notification” and “generating a report of identified specimens” represent only add an insignificant extra-solution activity to the judicial exception.  
A processor, a user interface device in communication with the processor, and a display in communication with the processor are generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP 2106.05(a)).
Therefore, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office actions, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.

The above dependent claims do not include additional elements that reflect a practical application and that are sufficient to amount to significantly more than the judicial exception and, therefore, these claims are also are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 18 and 26 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention such as features “the clinical diagnostic analyzer generates a notification” and “since the last known good quality control evaluation”.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis Parvin et al. (US 2005/0125186), hereinafter ‘Parvin’.
With regards to Claim 18, Parvin discloses a clinical diagnostic analyzer for analyzing at least one specimen in a clinical diagnostic process (monitors the analytical process using data collected from repetitive testing of … patient data (test results) [0012]; patient data QC process, Fig.3), comprising: a processor (Central Processing Unit (CPU) 50, Fig.1); a user interface device in communication with the processor (a graphical user interface (GUI) provided on a display 20 [0068]; Fig.1); and a display in communication with the processor (Fig.1); wherein the user interface accepts input from a user and wherein the display presents information to a user (a communication interface module 47 is provided for communicating text and data to a display driver for rendering images (e.g., GUI images) on display 20 … A user interface module 48 is provided for receiving user input signals from user input device 30 [0072]); and wherein upon receiving user input from the user interface device, as discussed above, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition (Routine quality control involves the periodic testing of QC samples in order to detect an out-of-control error condition that may have occurred at any point in time … the present invention considers the expected number of unacceptable patient results due to an out-of-control error condition [0011]; error detection mechanism [0076]), the clinical diagnostic analyzer generates a notification (the system generates out-of-control error flags [0075]) and the processor executes steps of: spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by 
Parvin also discloses re-evaluating the identified specimens (It is fairly common practice in the laboratory to repeat out-of-range control samples, and if the repeat controls are within range, to accept them and continue testing [0284]).
However, Parvin does not specifically disclose re-evaluating the identified specimens after the out-of-control condition is resolved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to re-evaluate the identified 

With regards to Claim 19, Parvin additionally discloses that analyzing collected specimen data comprises estimating a magnitude of the out of control condition (2. Next, add SE(xT) to xT, where SE(xT) is the magnitude of the out-of-control error condition at concentration xT [0223]; different magnitudes of out-of-control error conditions [0166]), estimating a probability of a specimen evaluation being incorrect, computing a predicted number of incorrect test results, and combinations thereof (the Biometric model is based on the probability of reporting a patient test result containing unacceptable error rather than the probability of run rejection [0018]; The probability of a "bad" result depends on the magnitude of the out-of-control error condition (SE, RE) and on the total allowable error condition [0252]; the above MATLAB function sereerr (systematic error-random-error error) functions to transform the distribution of the raw patient data to simulate a particular systematic or random out-of-control situation. The inputs for the function sereerr include raw patient values (results vector), analytic imprecision of the method, and Sa vector [0232]).

With regards to Claim 20, Parvin additionally discloses that the estimating a magnitude of the out of control condition comprises evaluating quality control specimens (The probability of a "bad" result depends on the magnitude of the out-of-control error 
Parvin also discloses monitoring bias and imprecision for each test [0010].
However, Parvin does not specifically discloses that the allowable total error is based on bias and historic imprecision data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to determine allowable total error based on bias and historic imprecision data as affecting out-of-control conditions (errors) as discussed above in order to minimize the expected number of unacceptable patient results produced due to any out-of-control error condition that might occur [0011].

With regards to Claim 21, Parvin further teaches that the estimating a probability of a specimen evaluation being incorrect comprises calculating a normal cumulative distribution (current truncation techniques often assume a Gaussian distribution and use symmetrical truncation. Truncation limits for patient data for each test are determined by 

With respect to Claim 22, Parvin further teaches that the computing a predicted number of incorrect test results comprises calculating a sum of probabilities of a specimen evaluation being incorrect (the Biometric model of the present invention, in one embodiment, includes several new statistical models and modifications to two previously published models for monitoring both QC and patient data; EWMA (Exponentially Weighted Moving Averages) and CUSUM (Cumulative Sums). Both of these models can be applied to population means and variances [0013]; two probabilities are required to calculate the probability of producing a bad result (pQC): 1)the probability of producing bad result due to an out-of-control error condition (dpE), and 2) the probability of error detection (ped) [0243]).

With respect to Claim 23, Parvin further teaches comprising the step of: replacing at least a portion of the specimen test data (In order to utilize all of the patient data, patient results with a "<" are replaced with the minimum result -1*nsd, and results with a ">" are replaced with the maximum result +1*nsd. [0106]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to replacing at least a portion of the specimen test data with the re-evaluated data that are available and are free from the out-of-control conditions (the repeat controls are within range [0284]).

With respect to Claim 24, Parvin further discloses that the test data comprise patient data (An accurate assessment of a routine QC strategy must account for the interplay between the size of an out-of-control error condition, the subsequent risk of producing unacceptable patient results, the frequency of QC testing, and the chance of rejecting a QC rule when it is applied) [0011]).

With respect to Claim 25, Parvin further discloses generating a report of identified specimen (The result is retained as a part of the overall baseline population for the test. A daily, weekly, monthly and annual record of the percent of data points excluded from each tail for each test is kept as a record. The test operator can request a table/report of this information on demand [0655]) and communicating via GUI [0072].
However, Parvin does not specifically disclose presenting it on the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to display the generated report of identified specimen on a display such as using the GUI for the operator to better monitor/control the testing process.

With regards to Claims 26-33, Parvin, as modified, discloses the claimed limitations as discussed in regards to Claims 18-25, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863